Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 11/6/2020, wherein claims 17 and 19 were amended; claim 16 was canceled; and claim 30 was added. Claims 10-15 remain withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 19, 21-26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Skeid et al. (US 9,580,236) in view of Selz (US 5,036,979).


    PNG
    media_image1.png
    553
    545
    media_image1.png
    Greyscale

Regarding the intended use of the claimed invention “of a diameter of a coil of pipe positioned upon the pipe coil skid”, “the diameter of the coil of pipe positioned upon the pipe coil skid”, “a restraint beam length that is greater than the diameter of a coil of pipe positioned upon the pipe coil skid” and “to enable the horizontal restraint beam to block a circular base of the coil of pipe from moving off of the pipe coil skid” it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. If the prior art structure is capable of performing the intended use, then it meets the claim. Ex parte Masham, 2 USPQ2d 1647 (1987). Since the coil of pipe is not positively recited in the claim, the prior art must only be capable of containing a coil of pipe in the manner recited in the functional language limitations of the claim. The first leg height of Skeid is 
Skeid discloses the claimed invention except for the horizontal support beam comprises a support beam length that is less than the restraint beam length of the horizontal restraint beam. However, Selz teaches a transportation container comprising a horizontal beams (top-most elements 12, 13, 14 and 15 in Fig. 1) which extend out further from the base, due to corner elements (28/28f), for the purpose of facilitating stacking of containers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the horizontal restraint beams of Skeid with corner extensions as taught by Selz in order to allow for vertical stacking, if desired.
Regarding claim 19, Skeid discloses one or more vertical support beams (162/166) secured between the horizontal restraint beam and the horizontal support beam.
Regarding claim 21, Skeid discloses a chain is capable of being inserted between the horizontal retrain beam and the horizontal support beam of the side rail, through an interior channel of the coil of pipe positioned upon the pipe coil skid, and through a tie-down ring on a transportation platform to facilitate securing the pipe coil skid and the coil of pipe on the transportation platform.

Regarding claim 23, Skeid-Selz discloses a first corner (at 28d in Fig. 1 of Selz) secured to a first end of the horizontal restraint beam; a second corner (at 28f in Fig. 1 of Selz) secured to a second end of the horizontal restraint beam opposite the first end; and a tab (at 31 in Selz) secured to the horizontal support beam, wherein the tab, the first corner, and the second corner are configured to facilitate blocking movement of the side rail relative to another side rail with which the side rail is adjacently stacked.
Regarding claim 24, Skeid discloses the side rail is capable of facilitating blocking movement of a coil of pipe positioned upon the pipe coil skid beyond a boundary of a rectangular shaped base of the pipe coil skid.
Regarding claim 25, Skeid-Selz discloses the restraint beam length of the horizontal restraint beam is greater than a length of the rectangular shaped base of the pipe coil skid; and the support beam length of the horizontal support beam is approximately equal to the length of the rectangular shaped base of the pipe coil skid.
Regarding claim 26, Skeid discloses one or more forklift pockets (220) secured to the horizontal restraint beam, wherein the one or more forklift pockets are configured to enable the side rail to be handled via a forklift.
Regarding claim 28, Skeid discloses an opening (opening between 38 and 162) at an end of the horizontal restraint beam, wherein a chain is capable of being inserted through the opening in the horizontal restraint beam and a tie-down ring on a transportation platform to facilitate securing the side rail to the transportation platform.

Regarding claim 30, Skeid discloses the side rail is capable of being connected to the pipe coil skid such that the side rail is perpendicular to an axis of the coil of pipe positioned upon the pipe coil skid (depending on the orientation of the coil of pipe positioned thereon).
Regarding the intended use of the claimed invention “the side rail is configured to be connected to the pipe coil skid such that the side rail is perpendicular to an axis of the coil of pipe positioned upon the pipe coil skid” it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. If the prior art structure is capable of performing the intended use, then it meets the claim. Ex parte Masham, 2 USPQ2d 1647 (1987). Since the coil of pipe is not positively recited in the claim, the prior art must only be capable of containing a coil of pipe in the manner recited in the functional language limitations of the claim.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Skeid et al. (US 9,580,236) in view of Selz (US 5,036,979) as applied to claim 17 above, and further in view of Fuller et al. (US 2015/0082753). Skeid-Selz discloses the claimed invention except for the express disclosure that the first vertical leg, the second vertical leg, the horizontal restraint beam, and the horizontal support beam are formed of a steel material. However, Fuller teaches it is well known in the art to form portions of a transport container from steel (carbon steel) for the purpose of providing adequate support and strength to the frame of the container. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portions of the side .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Skeid et al. (US 9,580,236) in view of Selz (US 5,036,979) as applied to claim 17 above, and further in view of Hasegawa et al. (US 5,609,111). Skeid-Selz discloses the claimed invention except for a first slanted support beam secured between the first vertical leg and the horizontal restraint beam; and a second slanted support beam secured between the second vertical leg and the horizontal restraint beam. However, Hasegawa teaches it is well known in the art to provide a transportation container with slanted support beams (22) between horizontal beams (18/19) for the purpose of adding stiffness to the structure. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the side rails of Skeid-Selz with slanted support beams as taught by Hasegawa in order to stiffen the side rails.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Skeid et al. (US 9,580,236) in view of Selz (US 5,036,979) as applied to claim 17 above, and further in view of Reedy et al. (US 2018/0201176). Skeid-Selz discloses the claimed invention except for one or more rings secured to the horizontal support beam. However, Reedy teaches a coil protector (10) comprising rings (160) for the purpose of accommodating a coil restraint therein. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the side rail of Skeid-Selz with rings as taught by Reedy in order to accommodate a restraint therein for better holding contents in place. Furthermore, the rings would perform the same function regardless of their .

Response to Arguments
Applicant's arguments filed 11/6/2020 have been fully considered but they are not persuasive.
Applicant argues that independent claim 17 generally recites a side rail that includes 1) a horizontal restraint beam, which has a length that is greater than the diameter of a coil of a pipe that is loaded on a pipe coil skid to enable the horizontal restraint beam to block a circular base of the coil of pipe from moving off of the pipe coil skid, and 2) a horizontal support beam, which is parallel to and shorter than the horizontal restraint beam. Skeid appears to describe a storage and transport container with rear members that, at most, block the tread and not the circular base of a tire from moving out of the storage and transport container.
Regarding Applicant’s argument, as described above, regarding the intended use of the claimed invention “of a diameter of a coil of pipe positioned upon the pipe coil skid”, “the diameter of the coil of pipe positioned upon the pipe coil skid”, “a restraint beam length that is greater than the diameter of a coil of pipe positioned upon the pipe coil skid” and “to enable the horizontal restraint beam to block a circular base of the coil of pipe from moving off of the pipe coil skid” it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. If the prior art structure is capable of performing the intended use, then it meets the claim. Ex parte Masham, 2 USPQ2d 1647 (1987). Since the coil of pipe is not positively recited in the claim, the 
	Applicant argues that Skied, taken alone or in hypothetical combination, does not appear to teach or suggest a side rail that includes a horizontal restraint beam, which has a length that is greater than the diameter of a coil of a pipe that is loaded on a pipe coil skid to enable the horizontal restraint beam to block a circular base of the coil of pipe from moving off of the pipe coil skid, and a horizontal support beam, which is parallel to and shorter than the horizontal restraint beam, as generally recited in independent claim 17.
	Regarding Applicant’s argument, as described above, since the coil of pipe is not positively recited in the claim, the prior art must only be capable of containing a coil of pipe in the manner recited in the functional language limitations of the claim. The device of Skeid-Selz is fully capable of containing a pipe coil having the size/orientation such that the horizontal restraint beam has a length that is greater than the diameter of a coil of a pipe that is loaded on a pipe coil skid to enable the horizontal restraint beam to block a circular base of the coil of pipe from moving off of the pipe coil skid and the horizontal support beam, which is parallel to and shorter than the horizontal restraint beam.
	Applicant argues that as clearly depicted in FIG. 3 of Skeid, the top rear member and the upper rear member oppose the tread and not the circular base of a tire. With this understanding, Applicants respectfully submit that the top rear member and the upper rear member described in Skeid, at most, block the tread, but not the circular base of a tire from moving out of the storage and transport container. 
Regarding Applicant’s argument, since the coil of pipe is not positively recited in the claim, the prior art must only be capable of containing a coil of pipe in the manner recited in the functional 
Applicant argues that one of ordinary skill in the art would not interpret a "wall" as being equivalent to a "beam" and, thus, such an interpretation of Selz to reject independent claim 17 would be improper.
Regarding Applicant’s argument, the top-most elements 12, 13, 14 and 15 in Fig. 1 can be considered beams since they are long pieces of material for use as rigid members of the container. The term “beam” is defined as “any of various relatively long pieces of metal, wood, stone, etc., manufactured or shaped especially for use as rigid members or parts of structures or machines” [https://www.dictionary.com/browse/beam]. With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
Applicant argues that as clearly depicted in FIG. 1 of Selz, the parallel end walls of the collapsible container appear have the same length while the parallel side walls of the collapsible container also appear to have the same length. With this understanding, Applicants respectfully submit that Selz does not even appear to teach or suggest a side rail that includes a horizontal restraint beam and a horizontal support beam, which is parallel to and shorter than the horizontal restraint beam - let alone that the horizontal restraint beam has a has a length that is greater than the diameter of a coil of a pipe that is loaded on a pipe coil skid to enable the horizontal restraint beam to block a circular base of the coil of pipe from moving off of the pipe coil skid, as generally recited in independent claim 17.
Regarding Applicant’s argument, the top-most elements 12, 13, 14 and 15 in Fig. 1 contain elements (28/28f) which extend out further from the base than the lower portions of the container, for the purpose of facilitating stacking of containers. This concept of the upper-most rails extending .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735